DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Since the specification does not appear to support the recitation of a thickness of the first cover plate that is within 40-100 mm in claim 28, the Examiner has proposed amending claim 28 to recite a thickness in the range of 10-40 mm which is supported by at least ¶[0050] of the application as originally filed.  Claim 29 is amended to depend from claim 12 instead of claim 2 to correct an antecedent basis issue.  Authorization for these Examiner’s amendment was given in an interview with Yangzhou Du on February 25, 2021.  

The application has been amended as follows: 
Claim 28 (currently amended):  The temperature field device of claim 2, wherein a thickness of the first cover plate is within 10-40 mm.
Claim 29 (currently amended):  The temperature field device of claim [[2]] 12, wherein a thickness of the second cover plate is within 20-35 mm.  

Allowable Subject Matter
Claims 2-10, 12-13, 16-17, and 25-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a temperature field device comprising a bottom plate, a first cover plate, a first drum, a second drum, and a filler, wherein the bottom plate is mounted on a bottom and covers an end of the first drum, wherein a thickness of the bottom plate is within 10-40 mm and a level requirement of the bottom plate is less than 0.5 mm/m; the first cover plate is mounted on a top of the temperature field device and covers the other end of the first drum, wherein the first cover plate includes a first through hole configured to allow a gas to enter, wherein a diameter of the first through hole is within 15-30 mm, a second through hole configured to allow the gas to exit, wherein a diameter of the second through hole is within 15-30 mm and a distance between the first and second through holes is within 70-150 mm; and a third through hole configured to allow a pulling rod to enter into or exit, wherein the third through hole is located between the first and second through holes; the second drum is mounted inside the first drum, and the filler is filled inside the second drum and a space between the second drum and the first drum; wherein a concentricity among the first drum, second drum, and the bottom plate is less than 1 mm; and a perpendicularity among the first, drum, second drum, and the bottom plate is less than 0.2° as recited in the context of independent claim 2.  Dependent claims 3-10, 12-13, 16-17, and 25-30 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 2.  
The closest prior art of record includes Chinese Patent Appl. Publ. No. CN1414146A to Mingyuan Li (hereinafter “Li”), Chinese Patent Appl. Publ. No. CN202945378U to Zuzi Zheng (“Zheng”), and U.S. Patent No. 5,958,133 to Anatoli 2 (3).  Then in Fig. 5 and col. 6, ll. 14-43 Boulaev teaches an analogous embodiment of a crystal growth system in which a valve (90) is connected directly to a first through hole on the lid while valve (104) is connected to a second through hole adjacent to the lid in the vicinity of a coupling chamber (62) with a third through hole being present in a center of the lid for a pulling rod to enter into or exit.  However, as explained at pp. 8-12 of applicants’ February 3, 2021, reply, Li, Zheng, and Boulaev do not teach or suggest a temperature field device which includes a first drum, a second drum, a bottom plate, and a first cover plate with first, second, and third through holes which exhibit the specific combination of thickness, level requirement, diameter, location and spacing, concentricity, and perpendicularity as recited in the context of claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.